Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Conyers Park Acquisition Corp.

c/o Centerview Capital

31 West 52nd Street, 22nd Floor

New York, NY 10019

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) between
Conyers Park Acquisition Corp., a Delaware corporation (the “Company”), and
NCP-ATK Holdings, Inc., a Delaware corporation (“Atkins”), pursuant to
contemplated Agreement and Plan of Merger among the Company, Atkins and the
other parties thereto (as may be amended and/or restated, the “Transaction
Agreement”), the Company is seeking commitments from certain of its existing
stockholders and other interested investors to purchase shares of the Company’s
Class A common stock, par value $0.0001 per share (the “Shares”), for a purchase
price of $10.00 per share, in a private placement in which the Company expects
to raise an aggregate of up to $100 million (subject to increase or decrease in
the discretion of the Company). In connection therewith, the undersigned and the
Company agree as follows:

 

1.       Subscription. The undersigned hereby irrevocably subscribes for and
agrees to purchase from the Company such number of Shares as is set forth on the
signature page of this Subscription Agreement on the terms provided for herein.
The undersigned understands and agrees that the Company reserves the right to
accept or reject the undersigned’s subscription for the Shares for any reason or
for no reason, in whole or in part, at any time prior to its acceptance by the
Company, and the same shall be deemed to be accepted by the Company only when
this Subscription Agreement is signed by a duly authorized person by or on
behalf of the Company; the Company may do so in counterpart form.
Notwithstanding the foregoing, in the event that the Company does not (i) accept
the subscription, and (ii) consummate the closing of the Transaction, on or
before August 21, 2017, this Subscription Agreement shall be void and of no
further effect and any monies paid by the undersigned to the Company in
connection herewith shall immediately be returned to the undersigned. In the
event of rejection of the entire subscription by the Company or the termination
of this subscription in accordance with the terms hereof, the undersigned’s
payment hereunder will be returned promptly to the undersigned along with this
Subscription Agreement, and this Subscription Agreement shall have no force or
effect. In the event that the Company rejects the subscription in part, the
undersigned may terminate this Subscription Agreement by providing notice to the
Company within one business day of receiving notification that its subscription
was rejected in part. The undersigned understands that pursuant to the
Transaction Agreement the Shares will become share of common stock in The Simply
Good Goods Company.

 

2.       Closing. The closing of the sale of Shares contemplated hereby (the
“Closing”) is contingent upon the substantially concurrent consummation of the
Transaction. The Closing shall occur on the date of, and immediately prior to,
the consummation of the Transaction. Upon (i) satisfaction of the conditions set
forth in Section 3 below and (ii) not less than five (5) business days’ written
notice from (or on behalf of) the Company to the undersigned (the “Closing
Notice”), that the Company reasonably expects all conditions to the closing of
the Transaction to be satisfied on a date that is not less than five (5)
business days from the date of the Closing Notice, the undersigned shall deliver
to the Company on the closing date specified in the Closing Notice (the “Closing
Date”) the subscription amount for the Shares subscribed by wire transfer of
United States dollars in immediately available funds to the account specified by
the Company in the Closing Notice against delivery to the undersigned of the
Shares in book entry form as set forth in the following sentence. The Company
shall deliver (or cause the delivery of) the Shares in book entry form to the
undersigned or to a custodian designated by undersigned, as applicable, as
indicated below. This Subscription Agreement shall terminate and be of no
further force or effect, without any liability to either party hereto, if the
Company notifies the undersigned in writing that it has abandoned its plans to
move forward with the Transaction and/or terminates the undersigned’s
obligations without the delivery of the Shares having occurred.

 



 1 

 

 

3.       Closing Conditions. The Closing is also subject to the conditions that,
on the Closing Date:

 

a.       no suspension of the qualification of the Shares for offering or sale
or trading in any jurisdiction, or initiation or threatening of any proceedings
for any of such purposes, shall have occurred other than in connection with the
consummation of the Transaction;

 

b.       all representations and warranties of the Company and the undersigned
contained in this Subscription Agreement shall be true and correct in all
material respects (other than representations and warranties that are qualified
as to materiality or Material Adverse Effect (as defined herein), which
representations and warranties shall be true in all respects) at and as of the
Closing Date, and consummation of the Closing shall constitute a reaffirmation
by each of the Company and the undersigned of each of the representations,
warranties and agreements of each such party contained in this Subscription
Agreement as of the Closing Date, but in each case without giving effect to
consummation of the Transaction;

 

c.       no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition;

 

d.       all conditions precedent to the closing of the Transaction, including
the approval of the Company’s shareholders, shall have been satisfied or waived
(other than those conditions which, by their nature, are to be satisfied at the
closing of the Transaction).

 

4.       Further Assurances. At the Closing, the parties hereto shall execute
and deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

 



 2 

 

 

5.       Company Representations and Warranties. The Company represents and
warrants to the undersigned that:

 

a.       The Company has been duly incorporated, is validly existing and is in
good standing under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
presently conducted.

 

b.       The Shares have been duly authorized and, when issued and delivered to
the undersigned against full payment therefor in accordance with the terms of
this Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Amended and Restated
Certificate of Incorporation (as amended) or under the laws of the State of
Delaware.

 

c.       This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable in accordance with its terms, except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

 

d.       The issuance and sale of the Shares and the compliance by the Company
with all of the provisions of this Subscription Agreement and the consummation
of the transactions herein will be done in accordance with the NASDAQ
marketplace rules and will not conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Company or any of its subsidiaries pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company is subject, which
would have a material adverse effect on the business, properties, financial
condition, stockholders’ equity or results of operations of the Company (a
“Material Adverse Effect”) or materially affect the validity of the Shares or
the legal authority of the Company to comply in all material respects with the
terms of this Subscription Agreement; (ii) result in any violation of the
provisions of the organizational documents of the Company; or (iii) result in
any violation of any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Company or any of its properties that would have a Material Adverse
Effect or materially affect the validity of the Shares or the legal authority of
the Company to comply with this Subscription Agreement; subject, in the case of
the foregoing clauses (i) and (iii) with respect to the consummation of the
transactions therein contemplated.

 

e.       The Company has not entered into any agreement or arrangement entitling
any agent, broker, investment banker, financial advisor or other person to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated by this Subscription Agreement for which the
undersigned could become liable.

 



 3 

 

 

g.       The Company understands that the foregoing representations and
warranties shall be deemed material and to have been relied upon by the
undersigned.

 

6.       Subscriber Representations and Warranties. The undersigned represents
and warrants to the Company that:

 

a.       The undersigned is (i) a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or (ii) an institutional “accredited
investor” (within the meaning of Rule 501(a) under the Securities Act), in each
case, satisfying the requirements set forth on Schedule A, and is acquiring the
Shares only for his, her or its own account and not for the account of others,
and not on behalf of any other account or person or with a view to, or for offer
or sale in connection with, any distribution thereof in violation of the
Securities Act (and shall provide the requested information on Schedule A
following the signature page hereto). The undersigned is not an entity formed
for the specific purpose of acquiring the Shares.

 

b.       The undersigned understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. The undersigned understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by the undersigned absent an effective
registration statement under the Securities Act except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Shares shall contain a legend to such effect. The undersigned acknowledges that
the Shares will not be eligible for resale pursuant to Rule 144A promulgated
under the Securities Act. The undersigned understands and agrees that the Shares
will be subject to transfer restrictions and, as a result of these transfer
restrictions, the undersigned may not be able to readily resell the Shares and
may be required to bear the financial risk of an investment in the Shares for an
indefinite period of time. The undersigned understands that it has been advised
to consult legal counsel prior to making any offer, resale, pledge or transfer
of any of the Shares.

 

c.       The undersigned understands and agrees that the undersigned is
purchasing Shares directly from the Company. The undersigned further
acknowledges that there have been no representations, warranties, covenants and
agreements made to the undersigned by the Company, or its officers or directors,
expressly or by implication, other than those representations, warranties,
covenants and agreements included in this Subscription Agreement.

 

d.       The undersigned’s acquisition and holding of the Shares will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, Section 4975 of
the Internal Revenue Code of 1986, as amended, or any applicable similar law.

 



 4 

 

 

e.       The undersigned acknowledges and agrees that the undersigned has
received such information as the undersigned deems necessary in order to make an
investment decision with respect to the Shares. Without limiting the generality
of the foregoing, the undersigned acknowledges that it has reviewed (i) the
Company’s filings with the SEC and (ii) the disclosure package provided to the
undersigned, dated April 3, 2017 (the “Disclosure Package”). The undersigned
represents and agrees that the undersigned and the undersigned’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain such information as the undersigned and such
undersigned’s professional advisor(s), if any, have deemed necessary to make an
investment decision with respect to the Shares. The undersigned further
acknowledges that the information contained in the Disclosure Package is
preliminary and subject to change, and that any changes to the information
contained in the Disclosure Package, including, without limitation, any changes
based on updated information or changes in terms of the Transaction, shall in no
way affect the undersigned’s obligation to purchase the Shares hereunder.

 

f.       The undersigned became aware of this offering of the Shares solely by
means of direct contact between the undersigned and the Company or a
representative of the Company, and the Shares were offered to the undersigned
solely by direct contact between the undersigned and the Company or a
representative of the Company. The undersigned did not become aware of this
offering of the Shares, nor were the Shares offered to the undersigned, by any
other means. The undersigned acknowledges that the Company represents and
warrants that the Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

 

g.       The undersigned acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares,
including those set forth in the Disclosure Package and in the Company’s filings
with the SEC. The undersigned has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Shares, and the undersigned has sought such accounting, legal
and tax advice as the undersigned has considered necessary to make an informed
investment decision.

 

h.       Alone, or together with any professional advisor(s), the undersigned
has adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
undersigned and that the undersigned is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the undersigned’s investment
in the Company. The undersigned acknowledges specifically that a possibility of
total loss exists.

 

i.       In making its decision to purchase the Shares, the undersigned has
relied solely upon independent investigation made by the undersigned. Without
limiting the generality of the foregoing, the undersigned has not relied on any
statements or other information provided by the Placement Agent concerning the
Company or the Shares or the offer and sale of the Shares.

 



 5 

 

 

j.       The undersigned understands and agrees that no federal or state agency
has passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

 

k.       The undersigned has been duly formed or incorporated and is validly
existing in good standing under the laws of its jurisdiction of incorporation or
formation.

 

l.       The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the undersigned, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, and,
if the undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription
Agreement is genuine, and the signatory, if the undersigned is an individual,
has legal competence and capacity to execute the same or, if the undersigned is
not an individual the signatory has been duly authorized to execute the same,
and this Subscription Agreement constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms.

 

m.       Neither the due diligence investigation conducted by the undersigned in
connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained herein.

 

n.       The undersigned is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). The undersigned agrees to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that the undersigned is permitted to do so under applicable law. If the
undersigned is a financial institution subject to the Bank Secrecy Act (31
U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of
2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), the undersigned maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act. To the
extent required, it maintains policies and procedures reasonably designed for
the screening of its investors against the OFAC sanctions programs, including
the OFAC List. To the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by the undersigned and used to
purchase the Shares were legally derived.

 



 6 

 

 

o.       No disclosure or offering document has been prepared by Goldman, Sachs
& Co. or any of its respective affiliates (the “Placement Agent”) in connection
with the offer and sale of the Shares.

 

p.       The Placement Agent and each of its directors, officers, employees,
representatives and controlling persons have made no independent investigation
with respect to the Company or the Shares or the accuracy, completeness or
adequacy of any information supplied to the undersigned by the Company.

 

q.       In connection with the issue and purchase of the Shares, the Placement
Agent has not acted as the undersigned’s financial advisor or fiduciary.

 

r.       If the undersigned is a resident or subject to the laws of Canada, the
undersigned hereby declares, represents, warrants and agrees as set forth in the
attached Schedule B.

 

7.       Registration Rights. In the event that the Shares are not registered in
connection with the consummation of the Transaction, the Company agrees that,
within forty-five (45) calendar days after the consummation of the Transaction,
the Company (or its successor including The Simply Good Foods Company) will file
with the SEC (at the Company’s sole cost and expense) a registration statement
registering such resale (the “Registration Statement”), and the Company shall
use its commercially reasonable efforts to have the Registration Statement
declared effective as soon as practicable after the filing thereof. The Company
agrees that The Simply Good Foods Company will cause such registration statement
or another shelf registration statement to remain effective until the earlier of
(i) two years from the issuance of the Shares, or (ii) on the first date on
which the undersigned can sell all of its Shares (or shares received in exchange
therefor) under Rule 144 of the Securities Act of 1933 within 90 days without
limitation as to the amount of such securities that may be sold. The Simply Good
Foods Company may suspend the use of any such registration statement if it
determines that in order for the registration statement to not contain a
material misstatement or omission, an amendment thereto would be needed to
include information that would at that time not otherwise be required in a
current, quarterly, or annual report under the Exchange Act of 1934, as amended.
The undersigned agrees to disclose its ownership to the Company and the The
Simply Good Foods Company upon request to assist them in making the
determination described above. The Company’s obligations to include the Shares
(or shares issued in exchange therefor) in the Registration Statement are
contingent upon the undersigned furnishing in writing to the Company such
information regarding the undersigned, the securities of the Company held by the
undersigned and the intended method of disposition of the Shares as shall be
reasonably requested by the Company to effect the registration of the Shares,
and shall execute such documents in connection with such registration as the
Company may reasonably request that are customary of a selling stockholder in
similar situations. After giving effect to the transactions contemplated
therein, the Company agrees to cause The Simply Good Foods Company to assume the
rights and obligations herein in place of the Company and the undersigned agrees
to the same.

 



 7 

 

 

8.       Termination. This Subscription Agreement shall terminate and be void
and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (a) such date and
time as the Transaction Agreement is terminated in accordance with its terms,
(b) upon the mutual written agreement of each of the parties hereto to terminate
this Subscription Agreement or (c) if any of the conditions to Closing set forth
in Section 3 of this Subscription Agreement are not satisfied or waived on or
prior to the Closing and, as a result thereof, the transactions contemplated by
this Subscription Agreement are not consummated at the Closing; provided that
nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall promptly notify the undersigned of the
termination of the Transaction Agreement promptly after the termination of such
agreement.

 

9.       Trust Account Waiver. The undersigned acknowledges that the Company is
a blank check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. The undersigned further
acknowledges that, as described in the Company’s prospectus relating to its
initial public offering dated July 14, 2016 (the “Prospectus”) available at
www.sec.gov, substantially all of the Company’s assets consist of the cash
proceeds of the Company’s initial public offering and private placements of its
securities, and substantially all of those proceeds have been deposited in a
trust account (the “Trust Account”) for the benefit of the Company, its public
shareholders and the underwriters of the Company’s initial public offering.
Except with respect to interest earned on the funds held in the Trust Account
that may be released to the Company to pay its tax obligations, if any, and for
working capital, the cash in the Trust Account may be disbursed only for the
purposes set forth in the Prospectus. For and in consideration of the Company
entering into this Subscription Agreement, the receipt and sufficiency of which
are hereby acknowledged, the undersigned hereby irrevocably waives any and all
right, title and interest, or any claim of any kind it has or may have in the
future, in or to any monies held in the Trust Account, and agrees not to seek
recourse against the Trust Account as a result of, or arising out of, this
Subscription Agreement.

 

10.       Miscellaneous.

 

a.       Neither this Subscription Agreement nor any rights that may accrue to
the undersigned hereunder (other than the Shares acquired hereunder, if any) may
be transferred or assigned.

 

b.       The Company may request from the undersigned such additional
information as the Company may deem necessary to evaluate the eligibility of the
undersigned to acquire the Shares, and the undersigned shall provide such
information as may reasonably be requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

 

c.       The undersigned acknowledges that the Company, the Placement Agent and
others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the undersigned agrees to promptly notify the Company if any of
the acknowledgments, understandings, agreements, representations and warranties
set forth herein are no longer accurate. The undersigned agrees that each
purchase by the undersigned of Shares from the Company will constitute a
reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
undersigned as of the time of such purchase. The undersigned further
acknowledges and agrees that the Placement Agent is a third-party beneficiary of
the representations and warranties of the undersigned contained in Section 6 of
this Subscription Agreement.

 



 8 

 

 

d.      The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

 

e.      All the agreements, representations and warranties made by each party
hereto in this Subscription Agreement shall survive the Closing.

 

g.      This Subscription Agreement may not be modified, waived or terminated
except by an instrument in writing, signed by the party against whom enforcement
of such modification, waiver, or termination is sought.

 

h.      This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof. This Subscription Agreement shall not confer any rights
or remedies upon any person other than the parties hereto, and their respective
successor and assigns.

 

i.       Except as otherwise provided herein, this Subscription Agreement shall
be binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

j.       If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

k.       This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 



 9 

 

 

l.       The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

m.       THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

11. Non-Reliance and Exculpation. The undersigned acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, firm or corporation (including, without limitation, Goldman,
Sachs & Co., any of its affiliates or any of its or their control persons,
officers, directors and employees), other than the statements, representations
and warranties contained in this Subscription Agreement, in making its
investment or decision to invest in the Company. The undersigned agrees that
neither (i) any other purchaser pursuant to this Subscription Agreement or any
other Subscription Agreement related to the private placement of the Shares
(including the respective controlling persons, officers, directors, partners,
agents, or employees of any Purchaser) nor (ii) Goldman, Sachs & Co., its
affiliates or any of its or their control persons, officers, directors or
employees, shall be liable to any other purchaser pursuant to this Subscription
Agreement or any other Subscription Agreement related to the private placement
of the Shares for any action heretofore or hereafter taken or omitted to be
taken by any of them in connection with the purchase of the Shares.

  

[SIGNATURE PAGES FOLLOW]

 



 10 

 

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor: State/Country of Formation or Domicile:     By:
____________________   Name: __________________   Title: ___________________    
  Name in which shares are to be registered (if different): Date: April [    ],
2017     Investor’s EIN:       Business Address-Street: Mailing Address-Street
(if different):     City, State, Zip: City, State, Zip:    
Attn:__________________ Attn:__________________     Telephone No.: Telephone
No.: Facsimile No.: Facsimile No.:     Number of Shares subscribed for:      
Aggregate Subscription Amount: $ Price Per Share: $10

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by the Company in the
Closing Notice). To the extent the offering is oversubscribed, the number of
Shares received may be less than the number of Shares subscribed for.

 



 11 

 

 

IN WITNESS WHEREOF, Conyers Park Acquisition Corp. has accepted this
Subscription Agreement as of the date set forth below.

  

  CONYERS PARK ACQUISITION CORP.         By:            Name:     Title:        
Date:                   , 2017    



  



 12 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule B

 



 

 

